Title: To Thomas Jefferson from Nehemiah W. Badger, 13 February 1806
From: Badger, Nehemiah W.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Casenovia—Febr. 13the AD 1806
                        
                        I now set down to let you know of my mind my mind is all over the world I am thinking of the Laws of the
                            states my mind is holy aggertated I am but a poor apprintis boy about 18the yers old bound to Parson Williams
                            Cabbenetmaker fro the traid I belong to the trop of horse In the yer of
                            our lord 1805 I was chosee 1ste Lieu. of the company but I did not take my post that yer for I was yong but i like such
                            busness very well
                        Sir I wish you would wright to mea when it is best for me to walk badly befour man and take my office as it
                            is given to mea in my yonger days This tast fall I went into the
                            field befor Gov. Morgan Lewis with my cap company of about 100 Soldiers to doe my duty befour him It coms into my mind about
                            cruel and unsufferble retch of this world Arnold the man that has whipped the child to deth I have
                            under stad the last weaks balance judges that tha war for to save him from the gallos if that is the case whi resist I
                            take my Sword and murder and kill as fast as i am a mind for to doe But I hope you will turn thir minds if it is so But i
                            hope it is not so I am but a poor writer to what i ust to be befour I have ben sik and it has decade my mind in some
                            mesur but I get beter very fast I begin to think more of the world thenever I must turn to the other page to put in what I wish to
                            send to you Mr. Jefferson Excuse this page if you pleas
                        I wish you to write to me the perticlers of your uniform In your County in all comppanys if you pleas my
                            company is about to sel thir uniform and get new next fall I mean to march my company to sea the pesident of the United
                            States of Ammeraca And I wish you to send to mea this spring if pasable so I can rig my self to yours humbe servent
                        I should be very glad if you could asist me with some pouder the company thinks if if tha com to sea the tha
                            think if tha have thar pouder found them tha can comb with grate splender I sppose I could find pouder pouder but it
                            would bea hard for me but i should be glad if your humble servent would asist mea for i am but a boy You will find I am
                            in my glory when i am marchin throw the wilder ness wods I am determin to fite for liberty I alwers have fout for
                            liberty I sa rejoice clumbia sons rejoice to tirents never bend thir nea but join in hart and sole and voice for
                            Jefferson and liberty you must over lock theas few scrabblens lines for my pen is por my inck is pail my love from you
                            shal never fail so must I retire till anoter opportunity Thommos Jefferson Pressident of the U.S.A.
                        
                            Nehemiah W. Badger of
                            State New york town of Casenovia
                        
                    